          Case 1:19-cv-09642-RWL Document 100 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X            11/25/2020
GUILLAUME JACQUETY,                                            :
                                                               :   19-CV-9642 (RWL)
                                    Petitioner,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
GERALDINE HELENA TENA BAPTISTA,                                :
et al.,                                                        :
                                                               :
                                    Respondents.               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As directed at the conference held on November 25, 2020:

        1. The timing and frequency (every other day) of petitioner’s visits with the child

will be modified as agreed by the parties.

        2. Petitioner’s parents may participate in one visitation session on or around

December 25, 2020.

        3. The parties will continue to meet and confer regarding use of a third-party

monitor for visitation sessions.

        4. Petitioner’s expert, Dr. Favaro, shall amend his questionnaires to avoid

questions that are duplicative and questions that are irrelevant. Dr. Favaro may

conduct his interviews with the child after the questionnaires are completed by

Respondent.

        5. The parties will meet and confer to discuss any warranted modifications to

the schedule.




                                                        1
       Case 1:19-cv-09642-RWL Document 100 Filed 11/25/20 Page 2 of 2




                                   SO ORDERED.



                                   _________________________________
                                   ROBERT W. LEHRBURGER
                                   UNITED STATES MAGISTRATE JUDGE

Dated: November 25, 2020
       New York, New York




                                     2
